t c no united_states tax_court pcmg trading partners xx l p david boyer donald defosset jr richard m kelleher michael rowny and john a mcmullen partners other than the tax_matters_partner et al petitioners commissioner of internal revenue respondent v docket nos filed date cases of the following petitioners are consolidated herewith pcmg trading partners xx l p david boyer a partner other than the tax_matters_partner docket no pcmg trading partners xx l p donald defossett jr a partner other than the tax_matters_partner docket no pcmg trading partners xx l p richard m kelleher a partner other than the tax_matters_partner docket no pcmg trading partners xx l p john a mcmullen a partner other than the tax_matters_partner docket no pcmg trading partners xx l p michael rowny a partner other than the tax_matters_partner docket no and pcmg trading partners xx l p pcmg trading fund xx llc a partner other than the tax_matters_partner docket no on date five indirect partners filed a petition pursuant to sec_6226 i r c as members of a 5-percent group challenging adjustments to partnership items in the notice of final_partnership_administrative_adjustment fpaa and asserting that the period of limitations on assessments had expired on date six petitions regarding the same fpaa were filed one by the pass-thru_partner through which the five indirect partners held their interests in the partnership and one by each of the same individual indirect partners who filed the initial petition on date the five petitions filed by the individual indirect partners purport to be filed pursuant to sec_6226 i r c solely to assert that the period of limitations for assessment has expired as to each of them held the initial petition filed by the five indirect partners on date as members of a percent group was valid under sec_6226 i r c and must go forward pursuant to sec_6226 sec_6226 i r c provides that subsequent actions regarding the same fpaa must be dismissed sec_6226 i r c which allows a partner to file a petition solely for the purpose of asserting that the period of limitations on assessments has expired as to him does not override the provisions of sec_6226 and i r c the six petitions filed on date must be dismissed for lack of jurisdiction pursuant to sec_6226 i r c n jerold cohen and thomas a cullinan for petitioners bonnie l cameron for respondent opinion ruwe judge these seven cases were consolidated for purposes of considering respondent’s motions to dismiss the six cases bearing docket nos and for lack of jurisdiction pursuant to sec_6226 and background on date pursuant to sec_6223 respondent issued a notice of final_partnership_administrative_adjustment fpaa to the private capital management group l l c the tax_matters_partner tmp for pcmg trading partners xx l p the partnership for the taxable years and on the same date respondent also sent a copy of the fpaa to pcmg trading fund xx llc fund which was a notice_partner of the partnership see sec_6231 fund was also a pass-thru_partner see sec_6231 david boyer donald defossett jr richard m kelleher michael rowny and john a mcmullen were members of fund and as such were indirect partners of the partnership see sec_6231 none of these individual indirect partners was a notice_partner unless otherwise indicated all section references are to the internal_revenue_code as amended attached to the seven petitions are copies of two different fpaas both issued to the tmp on date the fpaa referred to in this opinion pertains to tax years and the other fpaa pertains only to tax_year contains no adjustments and appears to be a partial duplication of the fpaa for and petitioners dispute the proposed adjustments to both tax years and in the motions under consideration and the responses thereto the parties refer to a single fpaa covering both years we do likewise pursuant to sec_6226 the tmp ha sec_90 days from the mailing of the fpaa to file a petition_for_readjustment of partnership items the tmp did not file a petition pursuant to sec_6226 if the tmp does not file a timely petition any notice_partner and any 5-percent group may file a petition_for_readjustment of partnership items within days after the close of the 90-day period described in sec_6226 under sec_6231 a 5-percent group is a group of partners who had aggregate profits interests in the partnership of percent or more for the partnership’s taxable years at issue on date david boyer donald defossett jr richard m kelleher michael rowny and john a mcmullen filed a single petition_for_readjustment of partnership items as a percent group docket no the aggregate profits interests of these individual indirect partners for the and taxable years exceeded percent the petition filed by members of the 5-percent group was filed within the 60-day period described in sec_6226 on the following day date fund as a notice_partner filed a petition_for_readjustment of partnership items with respect to the same fpaa docket no also on date each of the aforementioned individual indirect partners filed a separate petition with respect to the same fpaa docket nos and asserting that the period of limitations for assessing any_tax attributable to partnership items had expired as to each of them the statute_of_limitations issue raised in each of the five petitions filed by the individual indirect partners had also been raised in the petition filed by the 5-percent group and in the petition filed by fund discussion respondent argues that the petition filed by the 5-percent group docket no on date was a valid petition that gives this court jurisdiction over the partnership items and statute_of_limitations issues and that the six petitions filed the following day are simply duplications that must be dismissed for lack of jurisdiction pursuant to sec_6226 and petitioner sec_4 agree that the first petition by the 5-percent group was valid for jurisdictional purposes but state that the subsequent six petitions were filed as a backup because of uncertainty about whether jurisdiction over the petition filed by the 5-percent group will be upheld petitioners also argue that the five individual indirect partners each have a right to file individual petitions pursuant to sec_6226 even if the petition filed by the 5-percent group is held to be valid unless otherwise noted we will refer to all petitioners collectively since they share counsel and have collectively made the same arguments petitioners ask us to deny respondent’s motions to dismiss petitioners also moved for consolidation of the seven cases which respondent opposes it is incumbent on us to resolve the various jurisdictional issues raised by the parties as we recently stated this court can proceed in a case only if it has jurisdiction and either party or the court sua sponte can question jurisdiction at any time 81_tc_879 we have jurisdiction to determine whether we have jurisdiction 69_tc_999 as we stated in 35_tc_177 q uestions of jurisdiction are fundamental and whenever it appears that this court may not have jurisdiction to entertain the proceeding that question must be decided 127_tc_109 i validity of the first petition by the 5-percent group sec_6226 provides sec_6226 petition by partner other than tax_matters_partner -- in general --if the tax_matters_partner does not file a readjustment petition under subsection a with respect to any final_partnership_administrative_adjustment any notice_partner and any 5-percent group may within days after the close of the 90-day period set forth in subsection a file a petition for a readjustment of the partnership items for the taxable_year involved with any of the courts described in subsection a this court is one of the courts described in sec_6226 a 5-percent group is defined in sec_6231 as a group of partners who for the partnership taxable_year involved had profits interests which aggregated percent or more the term ‘partner’ means-- a a partner in the partnership and b any other person whose income_tax_liability under subtitle a is determined in whole or in part by taking into account directly or indirectly partnership items of the partnership sec_6231 the term ‘indirect partner’ means a person holding an interest in a partnership through or more pass-thru partners sec_6231 we have held that an indirect_partner is deemed a partner under sec_6231 dionne v commissioner tcmemo_1993_117 on the basis of these definitions we conclude that a 5-percent group entitled to file a petition under sec_6226 can be made up by indirect partners see also sec_301_6231_d_-1 proced admin regs which prescribes timing rules for determining profits interests of indirect partners for purposes of qualifying as a percent group it is undisputed that each of the individuals who filed the first petition as a 5-percent group docket no was an indirect_partner in the partnership who held an interest in the the term ‘pass-thru partner’ means a partnership estate_trust s_corporation nominee or other similar person through whom other persons hold an interest in the partnership with respect to which proceedings under this subchapter are conducted sec_6231 partnership through fund which was a pass-thru_partner as such these five individuals were also partners within the meaning of sec_6231 who held profits interests which aggregated percent or more and therefore qualified as a percent group under sec_6231 the only fly in the ointment is that only one reported case cited by either party directly supports the proposition that indirect partners may form a 5-percent group 88_f3d_821 9th cir revg tcmemo_1994_412 in third dividend a notice partner7 which was also a pass-thru_partner filed a petition after it had filed for bankruptcy and after it had been notified that it was no longer a party to the partnership proceedings because its partnership items had been converted to nonpartnership_items see sec_6231 on the following day two indirect partners who held aggregate profits interests in the partnership of more than percent through the pass-thru_partner also filed a petition with respect to the same fpaa this court dismissed the first petition on the ground that the pass-thru partner’s bankruptcy disqualified it from filing a petition and from entitlement to further notice in the partnership proceeding sec_6231 provides that the term ‘notice partner’ means a partner who at the time in question would be entitled to notice under subsection a of sec_6223 determined without regard to subsections b and e b thereof because the pass-thru_partner was not entitled to notice the link of notice to the indirect partners had also been cut we held that because the link of notice had been broken the partnership items of the indirect partners had converted to nonpartnership_items as a result we held that the court lacked jurisdiction over the petition filed by the indirect partners the court_of_appeals for the ninth circuit reversed holding that the indirect partners qualified as a 5-percent group that was entitled to file a petition regardless of the bankruptcy of the pass-thru_partner or whether the link of notice to them had been cut the instant case does not involve any bankruptcy or notice issues and is therefore distinguishable from third dividend however putting those issues aside we agree with the holding of the court_of_appeals for the ninth circuit that this court has jurisdiction over a timely petition filed by members of a percent group composed of indirect partners therefore we hold that this court has jurisdiction over the petition filed by the members of the 5-percent group in docket no ii dismissal of subsequent petitions as previously stated sec_6226 sets forth our jurisdiction over petitions for readjustment of partnership items filed by notice partners and 5-percent groups sec_6226 and then provides priority of the tax_court action --if more than action is brought under paragraph with respect to any partnership for any partnership taxable_year the first such action brought in the tax_court shall go forward dismissal of other actions --if an action is brought under paragraph in addition to the action which goes forward under paragraph or such action shall be dismissed since we have already held that we have jurisdiction over the petition filed by the 5-percent group at docket no which was the first action brought that action must go forward pursuant to sec_6226 sec_6226 would seem to require that the six subsequently filed petitions regarding the same fpaa be dismissed for lack of jurisdiction see cablevision of conn v commissioner tcmemo_1993_106 cambridge research dev group v commissioner tcmemo_1991_434 however with respect to the five petitions filed by the individual indirect partners petitioners argue that there is a statutory exception to the dismissal requirement of sec_6226 they glean this exception from sec_6226 and d which provides sec_6226 partners treated as parties --if an action is brought under subsection a or b with respect to a partnership for any partnership taxable year-- each person who was a partner in such partnership at any time during such year shall be treated as a party to such action and the court having jurisdiction of such action shall allow each such person to participate in the action d partner must have interest in outcome -- in order to be party to action -- subsection c shall not apply to a partner after the day on which-- a the partnership items of such partner for the partnership taxable_year became nonpartnership_items by reason of or more of the events described in subsection b of sec_6231 or b the period within which any_tax attributable to such partnership items may be assessed against that partner expired notwithstanding subparagraph b any person treated under subsection c as a party to an action shall be permitted to participate in such action or file a readjustment petition under subsection b or paragraph of this subsection solely for the purpose of asserting that the period of limitations for assessing any_tax attributable to partnership items has expired with respect to such person and the court having jurisdiction of such action shall have jurisdiction to consider such assertion emphasis added the above emphasized provisions of sec_6226 were added by the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_1027 the legislative_history explains the provision permits a partner to participate in an action or file a petition for the sole purpose of asserting that the period of limitations for assessing any_tax attributable to partnership items has expired for that person h rept pincite 1997_4_cb_319 the individual indirect partners argue that even though their individual petitions raise the same issue regarding the statute_of_limitations that was raised in the lead petition of the 5-percent group sec_6226 permits them each to file a petition solely for the purpose of asserting that the period of limitations for assessing any_tax attributable to partnership items has expired with respect to them the report explains the law that existed before the amendment as follows for a partner other than the tax_matters_partner to be eligible to file a petition for redetermination of partnership items in any court or to participate in an existing case the period for assessing any_tax attributable to the partnership items of that partner must not have expired since such a partner would only be treated as a party to the action if the statute_of_limitations with respect to them was still open the law is unclear whether the partner would have standing to assert that the statute_of_limitations had expired with respect to them h rept pincite 1997_4_cb_319 generally the court’s jurisdiction in a partnership proceeding is restricted to determining partnership items sec_6226 petaluma fx partners llc v commissioner t c ___ ___ slip op pincite however our jurisdiction over whether the period of limitations has expired as to individual partners presents an exception since the expiration of the period of limitations can depend on facts that are peculiar to the individual partners see rhone-poulenc surfactants continued assuming that sec_6226 may in some situations permit a partner who is neither a notice_partner nor a member of a 5-percent group to file a petition for the sole purpose of raising the statute_of_limitations we do not think it can be done under the present facts the pertinent language of sec_6226 permits a party to participate in an existing partnership case or file a readjustment petition emphasis added for the sole purpose of asserting that the period of limitations has expired as to that party this statutory continued specialties l p v commissioner 114_tc_533 appeal dismissed and remanded 249_f3d_175 3d cir as we observed therein in congress recognized that the periods for assessing tax against individual partners may vary from partner to partner and specifically provided that an individual partner will be permitted to participate as a party in the partnership proceeding ‘solely for the purpose of asserting that the period of limitations for assessing any_tax attributable to partnership items has expired with respect to such person’ see the last sentence of sec_6226 added to the code by the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_1027 effective for years ending after date id pincite fn ref omitted respondent argues that since sec_6226 permits a petition to be filed under sec_6226 a party filing a petition under sec_6226 must also be a notice_partner or a member of a 5-percent group as required in sec_6226 we express no opinion on this issue provision presents parties with a choicedollar_figure the individual indirect partners made their choice on date when they filed their petition as members of a 5-percent group as petitioners in the petition filed by the 5-percent group they obviously have elected to participate in that case regarding the statute_of_limitations issues and should not be able to file separate petitions involving the same issue this interpretation of sec_6226 is consistent with the purpose of the unified litigation procedures contained in subchapter_c sections of chapter of the internal_revenue_code which was to resolve partnership issues in one proceeding any other interpretation of sec_6226 would be contrary to this statutory objectivedollar_figure webster’s dictionary defines or as a function word to indicate an alternative between different or unlike actions webster’s third new international dictionary normally use of a disjunctive indicates alternatives and requires they be treated separately unless such a construction renders the provision repugnant 582_f2d_834 ndollar_figure 4th cir as a general_rule the use of a disjunctive in a statute indicates alternatives and requires that they be treated separately 514_f2d_897 9th cir as we recently observed to remove the substantial administrative burden occasioned by duplicative audits and litigation and to provide consistent treatment of partnership tax items among partners in the same partnership congress enacted the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of continued alternatively even if each of the five individual indirect partners could have filed a petition under sec_6226 that subsection specifically permits a party to file such a petition under subsection b any petition filed under sec_6226 would be subject_to the rule in sec_6226 which gives priority to the first petition filed with respect to an fpaa and sec_6226 which provides for dismissal of subsequent actions brought with respect to the same fpaa these provisions require that the five petitions filed by the individual indirect partners be dismissed this still permits all of the parties to litigate all of the issues that have been raised and is consistent with the overall statutory purpose of doing so in one proceeding our jurisdiction to review fpaas is contained in sec_6226 because the specific provisions of that section give us jurisdiction over the petition filed on date in docket no and require dismissal of subsequent actions brought with respect to the same fpaa we hold that the six petitions filed on date in docket nos continued tefra publaw_97_248 96_stat_648 see 64_f3d_101 2d cir h conf rept pincite 1982_2_cb_600 petaluma fx partners llc v commissioner supra at ___ slip op pincite and will be dismissed for lack of jurisdiction orders of dismissal for lack of jurisdiction will be entered in docket nos and
